DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims 1 and claim 14 recite two inertial forces, it is unclear whether applicant is stating that there must be two forces or if the second recitation of the inertia force is the same as the first. For the purposes of examination, the second recitation of “an inertia force” is considered to be the same as the first and therefore the second recitation will be amended to “the inertia force”.
Claims 2-6, 15-20 are rejected based on their dependency on claims 1 and 14 respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 20080129101 (hereinafter referred to as Park). 

Regarding claim 1, Park discloses a vehicle interior component (armrest locking device compartment and lid, abstract) comprising: 
(a) a base (10); 
(b) a cover (20) configured to move relative to the base between a closed position (20 is closed to base) and an open position (20 is moved away from base); and 
(c) a latch mechanism (30,35,32) configured to provide an unlatched state (fig2 and when latch moves away from initial engagement with the base & not blocked in its position) for the cover and a latched (fig3,4) state for the cover; 
wherein the latch mechanism is configured to provide the latched state when actuated by an inertia force (via 100); 
wherein the cover comprises a wall (annotated figure) comprising an opening(annotated figure); 
wherein the latch mechanism is configured to protrude through the opening of the wall of the cover when the cover is in the closed position (annotated figure, fig.1-4);
wherein the latch mechanism is configured to move from the unlatched state (when crash occurs and causes latch mechanism to begin to unlock -i.e. moves away from its engagement from fig.3 – it is in an unlatched state) to the latched state (as shown in fig4), when actuated by the inertia force (via 100).

Regarding claim 2, Park discloses the vehicle interior component of Claim 1 wherein the cover comprises the latch mechanism. (fig1-4)

Regarding claim 3, Park discloses the vehicle interior component of Claim 1 wherein the latch mechanism is configured to extend from the cover when the cover is in the closed position. (fig3-4)

Regarding claim 4, as best understood, Park discloses the vehicle interior component of Claim 1 wherein the latch mechanism is configured to form a surface with the wall of the cover when the cover is in the open position. (fig.1-4)
	
Regarding claim 5, Park discloses the vehicle interior component of Claim 1 wherein the latch mechanism is configured to rotate relative to the base to engage the base (because it is on the cover which is hinged to the base). (fig1-4)

Regarding claim 6, Park discloses the vehicle interior component of Claim 1 wherein the latch mechanism comprises a bar (vertical component of 35, fig.3) configured to rotate (because cover is rotated into engagement with the base) into engagement with the base in the latched state.(fig.1-4)

Regarding claim 7, Park discloses a component for a vehicle interior comprising: 
(a) a base (10); 
(b) a cover (20) configured to move relative to the base between a closed position (20 is closed to base) and an open position (20 is moved away from base); and 
(c) a latch mechanism (30,35,32, 100, 120,140) configured to provide an unlatched state (fig2 and when latch moves away from initial engagement with the base & not blocked in position) for the cover and a latched (fig4) state for the cover; 
wherein the latch mechanism is configured to provide the latched state when actuated by an inertia force (via 100); 
wherein the cover is configured to rotate in an opening direction (towards the right fig 1-2) relative to the base between the closed position and the open position; 
wherein the latch mechanism is configured to rotate (120/140 of latch mechanism is configured to rotate) relative to the cover when actuated by the inertia force. (fig.1-4)

Regarding claim 8, Park discloses the vehicle interior component of Claim 7 wherein the latch mechanism comprises a bar (vertical component of latch, fig3-4) configured to engage the base in the latched state. (fig1-4)

Regarding claim 9, Park discloses the vehicle interior component of Claim 8 wherein the bar of the latch mechanism is configured to rotate into engagement with the base in the latched state. (fig3-4)

Regarding claim 10, Park discloses the vehicle interior component of Claim 8 further comprising a counterweight (100) configured to provide mass (120) to move the bar toward engagement with the base. (NOTE: Although 100+120 is considered a part of the latch mechanism, it is a part of the interior component as well, see paragraph 34-36, fig3-4)

Regarding claim 11, Park discloses the vehicle interior component of Claim 8 further comprising a spring mechanism (32) configured to at least one of (a) bias the bar in the unlatched state; (b) move the bar in response to removal of the inertia force (spring 32 will push the button and therefore the bar of the latch mechanism to its latched state). (fig1-4)

Regarding claim 12, Park discloses the vehicle interior component of Claim 8 wherein the bar of the latch mechanism is configured to provide a gap (see annotated figure) with the base in the latched state.

Regarding claim 13, Park discloses the vehicle interior component of Claim 12 wherein the latch mechanism is configured to (fully capable of) close the gap to prevent the cover from moving to the open position. (compare fig. 4 to fig.3 to fig.2) 

Regarding claim 14, Park discloses a component for a vehicle interior comprising: 
(a) a base (10); 
(b) a cover (20) configured to move relative to the base between a closed position (20 is closed to base) and an open position (20 is moved away from base); and 
(c) a latch mechanism (30,35,32, 100,120,140) configured to provide an unlatched state (fig2 and when latch moves away from initial engagement with the base & not blocked in position) for the cover and a latched (fig3,4) state for the cover; 
wherein the latch mechanism is configured to provide the latched state when actuated by an inertia force (via 100); 
wherein the latch mechanism comprises a latch (hook 35) configured to move between a retracted position (when latch is completely removed from base because lid has swung open) and an extended position (latched state, fig4) through an intermediate position (state in which crash has occurred and latch has moved away as shown in comparison of fig3 and fig4); 
wherein the latch is configured to move from the intermediate position toward the retracted position when the cover moves from the closed position toward the open position (fig1-4), 
wherein the latch mechanism is configured to move from the unlatched state (when crash occurs and causes latch mechanism to begin to unlock -i.e. moves away from its engagement from fig.3) to the latched state (fig4) when actuated by an inertia force (via 100).

Regarding claim 15, Park discloses the vehicle interior component of claim 14 wherein the latch comprises a curved member (hook end of latch) configured to engage the base in the latched state. (fig1-4)

Regarding claim 16, Park discloses the vehicle interior component of Claim 14 wherein the latch is configured to move from the intermediate position toward the extended position in response to the inertia force. (fig3-4 comparison, paragraphs 34-36).

Regarding claim 17, Park discloses the vehicle interior component of Claim 14 wherein the cover is configured for movement from (a) the closed position with the latch in the intermediate position to (b) a transition state (fig4) with the latch in the extended position to (c) the closed position and with the latch in the extended position.                                                                                                   

Regarding claim 18, Park discloses the vehicle interior component of Claim 17 wherein the latch mechanism is configured to provide a gap (see fig 4- annotated figure) with the base in the transition state.

Regarding claim 20, Park discloses the vehicle interior component of Claim 14 wherein the component comprises at least one of (a) a console; (b) a center console; (c) a floor console; (d) an armrest. (armrest; see abstract)


Annotated Figure

    PNG
    media_image1.png
    589
    598
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, the spring mechanisms of Amick and Park are configured to bias the latch in the latched state, not the unlatched state. 
Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new interpretation of Park has been applied to the above claims therefore previous arguments are considered moot. 
Previous claim objections and 112(s) have been withdrawn in light of the amendments. However, a new 112(b) rejection has been applied to claims 1 & 14 (and therefore 2-6, 15-20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to vehicle interior compartments. 
Related but not relied upon art: Yano US 20180371808, Nothroff et al. US 20180222371, Anderson et al. US 10717390. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675